SUMMARY ORDER
Appeal from the United States District Court for the District of Connecticut (Janet B. Arterton, District Judge).
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of said district court be and it hereby is VACATED and REMANDED.
Plaintiff Roland Cockfield claims that he was terminated because of his race and age in violation of 42 U.S.C. § 2000e-2(h). The district court dismissed his claim under Fed.R.Civ.P. 12(b)(6). Because the Supreme Court overruled a line of Second Circuit precedent regarding the pleadings requirements in an employment discrimination case after the district court rendered its decision, we vacate the district court’s decision and remand for reconsideration in light of Swierkiewicz v. Sorema N.A., 534 U.S. 506, 122 S.Ct. 992, 152 L.Ed.2d 1 (2002).
Decisions on whether to permit amendments to a complaint are reviewed for abuse of discretion. Evans v. Syracuse City Sch. Dist., 704 F.2d 44, 47 (2d Cir.1983). In this case, the district court acted well within its discretion in refusing to allow another amendment after the complaint had already been amended twice and a motion to dismiss had been granted on a majority of plaintiffs claims.
We would be remiss if we did not express our disappointment with the appellant’s brief which, in addition to frequent misspellings and syntactical omissions, was deficient in its presentation of the facts, legal analysis, and argumentation.
For the foregoing reasons, the judgment of the district court is VACATED and REMANDED.